IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CITY OF BETHLEHEM AND THE                 : No. 106 MAL 2018
UNITED STATES OF AMERICA,                 :
                                          :
                   Respondents            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
ALVIN S. KANOFSKY,                        :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.